Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
December 18, 2019
Claim Interpretation
Claimed appropriate operation amount range setting unit, determination unit, driver recognition estimation unit, driving assistance switching unit, driving skill information acquisition unit, explicit risk determination unit, external environment recognition unit, latent risk determination unit, operation amount recognition unit, reaction force characteristics change unit, switching timing setting unit, switching transition time setting unit, vehicle position recognition 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Appropriate operation amount range setting unit in claim 
Determination unit in claim 
Driver recognition estimation unit in claim 
Driving assistance switching unit in claim 
Driving skill information acquisition unit in claim 
Explicit risk determination unit in claim 
External environment recognition unit in claim 
Latent risk determination unit in claim 
Operation amount recognition unit in claim 
Operation device in claim  
Reaction force characteristics change unit in claim 
Steering section in claim 
Switching timing setting unit in claim 

Vehicle position recognition unit in claim 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "appropriate operation amount rang" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.
The term "large compared to" in claim 1 is a relative term which renders the claim indefinite. The term "large compared to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of size, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “a reaction force characteristics change unit configured to change reaction force characteristics of the operation device, if it is determined by the determination unit that the operation amount of the driver is not included in the appropriate operation amount range, such that a reaction force increase amount with respect to the increase of the operation amount in the appropriate operation amount range is large compared to the reaction force increase amount with respect to the increase of the operation amount from the operation amount at the time of the determination which is an operation amount at the time of determination to the appropriate operation amount rang in the normal driving assistance mode, or configured to change the reaction force characteristics of the operation device, if it is determined by the determination unit that the operation amount of the driver is not included in the appropriate operation amount range, such that the reaction force decrease amount with respect to the decrease of the operation amount in the appropriate operation amount range is large compared to the reaction force decrease amount with respect to the decrease of the operation amount from the operation amount at the time of the determination to the appropriate operation amount range in the normal driving assistance mode”’; however, this limitation is incomprehensible, such that it is impossible to clearly understand the intended scope of the phrase. To overcome the rejection, it is suggested that Applicant rephrase lines this limitation of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase.
Regarding Claim 1, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Both the specification and the claims appear to be literal translations into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Claims 2-11 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
Appropriate operation amount range setting unit - The appropriate operation amount range setting unit 17 sets the appropriate operation amount range that is a range set in advance including the appropriate operation amount. (See PgPub: ¶¶) 
Determination unit
Driver recognition estimation unit - The driver recognition estimation unit 22 estimates whether or not the driver recognizes the explicit risk if it is determined by the explicit risk determination unit 21 that the explicit risk is present. The estimation of the driver's recognition of the explicit risk means the estimation of whether or not the driver knows the explicit risk from visual information on the site. The driver recognition estimation unit 22 estimates whether or not the driver recognizes the explicit risk based on a predicted steering amount when the driver does not recognize the explicit risk or a predicted steering amount when the driver recognizes the explicit risk, and the steering amount of the driver. (See PgPub: ¶¶) 
Driving assistance switching unit - In the normal driving assistance mode, if it is determined by the explicit risk determination unit 21 that explicit risk is present, the driving assistance switching unit 25 switches the driving assistance for the vehicle from the driver-initiative normal driving assistance mode to the system-initiative risk avoidance assistance mode. (See PgPub: ¶¶) 
Driving skill information acquisition unit - The driving skill information acquisition unit 23 acquires the information on the driving skill by evaluating the driving skill of the driver based on, for example, the operation history of the driver and the external environment of the vehicle. The driving skill information acquisition unit 23 calculates a standard steering amount as an evaluation standard from the shape of the road on which the vehicle travels, and then, can 
Explicit risk determination unit - The explicit risk determination unit 21 determines whether an explicit risk is present or not based on the external environment of the vehicle recognized by the external environment recognition unit 12. The explicit risk is a risk caused by an object that can be detected by the external sensor 2 of the vehicle. The objects that are subject to the explicit risk can include other vehicles that are traveling, stopped vehicles, falling objects, structures, bicycles, pedestrians, and the like. Other vehicles include not only four-wheel vehicles but also two-wheel vehicles and personal mobilities. The structures include construction facilities, road signs, utility poles, and the like. (See PgPub: ¶¶) 
External environment recognition unit - The external environment recognition unit 12 detects an external environment of the vehicle based on the result of detection performed by the external sensor 2 (image captured by the camera and/or object information by the radar sensor) and the vehicle position on the map and map information recognized by the vehicle position recognition unit 11. The external environment includes road situations around the vehicle and object situations around the vehicle. (See PgPub: ¶¶) 
Latent risk determination unit - The latent risk determination unit 31 determines whether or not the latent risk is present based on the position of the vehicle M on the map recognized by the vehicle position recognition unit 11 and 
Operation amount recognition unit - The operation amount recognition unit 15 recognizes the operation amount of the driver on the operation device T of the vehicle based on the operation amount information from the driving operation detection unit 4. (See PgPub: ¶¶) 
Operation device -  The operation device T of the vehicle is equipment to which the driver inputs the operation for driving the vehicle. The operation device T of the vehicle includes a steering section of the vehicle. The operation device T includes at least one of an accelerator operation device of the vehicle, and a brake operation device of the vehicle. (See PgPub: ¶¶)
Reaction force characteristics change unit
Steering section - The steering section is, for example, a steering wheel. The steering section is not limited to a case of wheel-shape, but may be any configuration as long as the section functions as a steering wheel. (See PgPub: ¶¶) 
Switching timing setting unit - The switching timing setting unit 24 sets the switching timing based on the information on the driving skill acquired by the driving skill information acquisition unit 23. For example, if the driver is an unskilled driver, the switching timing setting unit 24 sets the switching timing for the unskilled driver such that the timing is earlier than that when the driver is an intermediate driver. If the driver is an intermediate driver, the switching timing setting unit 24 sets the switching timing for the unskilled driver such that the timing is earlier than that when the driver is a skilled driver. In other words, if the driver is a skilled driver, the switching timing setting unit 24 sets the switching timing for the skilled driver such that the timing is later than that when the driver is an intermediate driver. (See PgPub: ¶¶) 
Switching transition time setting unit - The switching transition time setting unit 34 sets the switching transition time. The switching transition time is a time from switching start to switching end in switching from the normal driving assistance mode to the risk avoidance assistance mode. (See PgPub: ¶¶) 
Vehicle position recognition unit - Recognizes a vehicle position on the map based on the position information from the GPS receiver 1 and the map information in the map database 5. In addition, the vehicle position recognition 11 may recognize the vehicle position on the map using the position information on fixed obstacles such as utility poles included in the map information in the map database 5 and the result of detection performed by the external sensor 2 using a simultaneous localization and mapping (SLAM) technology. In addition, the vehicle position recognition unit 11 may recognize the vehicle position on the map using a well-known method. (See PgPub: ¶¶) 
Explicit risk - The explicit risk is a risk caused by an object that can be detected by the external sensor 2 of the vehicle. The objects that are subject to the explicit risk can include other vehicles that are traveling, stopped vehicles, falling objects, structures, bicycles, pedestrians, and the like. Other vehicles include not only four-wheel vehicles but also two-wheel vehicles and personal mobilities. The structures include construction facilities, road signs, utility poles, and the like.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zwicky et al. (US 2016/0325779) disclose: A driving assistance system that performs a driver-initiative normal driving assistance mode as a driving assistance for a vehicle, the system comprising: an operation amount recognition unit configured to recognize an operation amount of a driver for an operation device () of the vehicle (¶¶; Operation amount can be sensed by steering wheel sensor 112); an external environment recognition  () (¶¶); an appropriate operation amount range setting unit configured to set an appropriate operation amount range that is a range of an appropriate operation amount performed by the driver in response to the external environment (¶¶; “module 117 may be used to regulate vehicle 101… steering. Further, the module 117 may learn the desired … steering … based on specific previously visited locations and/or traversed routes and headings as driven by a particular vehicle 101 driver, thereby providing a naturalistic feel relative to what the driver expects to experience, e.g., by providing operations at specific locations that mimic maneuvers that the driver may have performed.”);
Kondo et al. (US 2019/0351898) disclose: setting the reaction force of a steering wheel to a larger value when a pedestrian is detected to reduce the risk of the vehicle colliding with a pedestrian  (¶¶)
Rowell et al. (US 2018/0362076) disclose if an object detected by the plurality of sensors 108 is a human (e.g., a pedestrian), the steering adjusting unit 112 may significantly reduce the sensitivity of the steering wheel 110 when the vehicle 200 is turning toward the human.  By significantly reducing the sensitivity of the steering wheel 110, the vehicle system 100 may prevent a potential accident with a pedestrian  (¶¶).
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747